Name: Commission Regulation (EEC) No 2783/82 of 19 October 1982 on the sale at a price fixed in advance of dried grapes from the 1982 harvest held by Greek storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 294/6 Official Journal of the European Communities 20 . 10 . 82 COMMISSION REGULATION (EEC) No 2783/82 of 19 October 1982 on the sale at a price fixed in advance of dried grapes from the 1982 harvest held by Greek storage agencies dingly, the procedure chosen should be that of sale at a price fixed in advance ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1118/81 (2), Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), and in particular Article 6 (2) thereof, Whereas, pursuant to Article 3 of Regulation (EEC) No 2194/81 , Greek storage agencies have already bought in substantial quantities of dried grapes from the 1982 harvest ; Whereas, in the light of the situation on the market in dried grapes and in particular of the prices quoted by the main non-member supplier countries, storage agencies should conduct sales on special terms in accordance with Regulation (EEC) No 3263/81 (4), as provided for in Article 6 of Regulation (EEC) No 2194/81 ; whereas experience in respect of the 1981 /82 marketing year has shown that the procedure of sale by tender is not the most appropriate for disposal of the products in question ; whereas, accor ­ 1 . The Greek storage agencies listed in Annex I shall undertake the sale of dried grapes from the 1982 harvest, the qualities and prices of which are stated in Annex II . 2 . The sale shall take place pursuant to Regulation (EEC) No 3263/81 , and in particular Articles 2 to 5 thereof. 3 . Applications to purchase must be submitted in writing to each storage agency in question at the head ­ quarters of Idagep, 5 Acharnon Street, GR-Athens . 4 . Information on the quantities and the places where the products are stored may be obtained by those concerned from the addresses given in Annex I. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 October 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73 , 21 . 3 . 1977, p . 1 . (2) OJ No L 118 , 30 . 4 . 1981 , p . 10 . (3) OJ No L 214, 1 . 8 . 1981 , p . 1 . 4 OJ No L 329, 17 . 11 . 1-981 , p . 8 . 20 . 10 . 82 Official Journal of the European Communities No L 294/7 ANNEX I List of storage agencies referred to in Article 1 of this Regulation A. CURRANTS 1 . ASO, Mezonos 241 , Patra, Greece 2. Panegialios Enosis Sineterismon , Egion, Greece 3 . Enosis Georgicon Sineterismon Zakynthou, Zakynthos , Greece 4 . Enosis Georgicon Sineterismon Olympias Ilias, Pyrgos, Greece B. SULTANAS 1 . KSOS, Kanaris Street 24, Athina, Greece 2 . Enosis Georgicon Sineterismon Iracliou Critis, Iraclio Critis , Greece 3 . Enosis Georgicon Sineterismon Messaras , Mires Iracliou Critis , Greece 4. Enosis Georgicon Sineterismon Monofatsiou, Assimi Iracliou Critis , Greece 5 . Eleourgicos, Oinopiiticos ke Pistoticos Sineterismos Archanon Critis, Archanes Critis , Greece 6 . Eleourgicos ke Oinopiiticos Sineterismos Casteliou Pediados Critis , Casteli Pediados Critis, Greece 7. Eleourgicos Sineterismos Kroussonos Iracliou Critis , Iraclio Critis , Greece 8 . Enosis Paragogicon Sineterismon Pezon, Kalloni Iracliou Critis , Greece 9 . Enosis Paragogicon Sineterismon, Melopotamos, Critis, Greece 10 . Enosis Paragogicon Sineterismon, Sitia, Critis, Greece ANNEX II qualities and prices of the dried grapes referred to in Article 1 (ECU/100 kg) Sultana No 1 105-30 103-98 103-10 101-78 101-05 Currant, dried in the shade, Eghion region Sultana No 2 Currant select, Eghion region Currant, dried in the shade, Corinth region Sultana No 4 99-73 98-07Currant, select, Corinth region Currant, standard quality, Eghion region Sultana No 5 96-65 95-33 95-33 95-33 93-86 Currant, select, from Patras , the Ionian islands, the Prefecture of Ilias, Triphilias Currant, standard quality, Corinth region Currant, select, remainder of Messenia Currant, standard quality, from Patras , the Ionian islands , the Prefecture of Ilias, Triphilias Currant, standard quality, remainder of Messenia Currant, standard quality B (other origins) 92-40 90-93 83-16